Citation Nr: 0932652	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  06-39 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder to include posttraumatic stress disorder 
(PTSD), an organic mood disorder, and bipolar disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jeremy Bedford, Law Clerk




INTRODUCTION

The Veteran had active service from November 1968 to March 
1970.  

This matter comes before the Board of Veterans' Appeal 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which confirmed and continued the 
previous denial of service connection for PTSD.  The Veteran 
requested a Board hearing but later withdrew this request in 
May 2009.

Based on the medical evidence of record and Clemons v. 
Shinseki, 23 Vet. App. 1 (2009), the issue has been modified 
as reflected on the cover.

The issue of service connection for a psychiatric disorder to 
include an organic mood disorder, PTSD and bipolar disorder 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1. A November 1992 RO decision denied service connection for 
PTSD.

2. The evidence added to the record since November 1992, when 
viewed by itself or in the context of the entire record, 
relates to an unestablished fact that is necessary to 
substantiate the claim.


CONCLUSIONS OF LAW

1. The November 1992 rating decision, which denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2008).

2. The evidence received subsequent to the November 1992 
decision is new and material, and the requirements to reopen 
a claim of entitlement to service connection for PTSD have 
been met.  38 U.S.C.A. §§ 5108, 5103(a), 5103A, 5107(b), 7105 
(West 2002); 38 C.F.R. §§ 3.156, 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material evidence

The Veteran is claiming entitlement to service connection for 
PTSD.  An October 1991 rating decision denied the Veteran 
service connection for PTSD because the Veteran had an anti-
social personality disorder and was not shown to have PTSD.  
His personality disorder was found to be the result of the 
Veteran's own willful misconduct including amphetamine and 
alcohol dependence.  The Veteran did not appeal this decision 
and it became final.  See 38 C.F.R. § 7105.  Another RO 
decision denying service connection for this disorder was 
issued in November 1992 because the evidence did not 
demonstrate a diagnosis of PTSD and instead showed that the 
Veteran had an organic mood disorder secondary to substance 
abuse.  The RO confirmed this denial in December 1992 noting 
that the Veteran needed new and material evidence to reopen 
the claim.  The Veteran subsequently filed a notice of 
disagreement in September 1993, and received a statement of 
the case in November 1993.  The Veteran did not file a 
substantive appeal, however, so the November 1992 decision 
became final, as well.

The Veteran filed his present claim to reopen in August 2004.

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.

Under the relevant regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A 
(eliminates the concept of a well-grounded claim).

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).

In this case, the evidence of record at the time of the last 
final decision in November 1992 included the Veteran's 
service treatment records and VA treatment records from 
September 1990 to July 1992, which did not contain a 
verifiable stressor, although the July 1992 record notes a 
diagnosis of PTSD.

The evidence added to the record since the January 1994 
decision includes San Diego Veteran Center records from 1983 
to 2000 and a September 2007 Santa Cruz Veteran Center 
letter, which provides a detailed opinion on why the Veteran 
has PTSD as result of his service.  An April 1994 VA 
treatment record documents the Veteran's reported stressors 
in a more specific manner than noted previously.

As the information listed above had not previously been 
submitted to agency decision makers and are not cumulative or 
redundant of other evidence of record, the evidence is new 
under 38 C.F.R. § 3.156(a).

Moreover, the new evidence is pertinent to the issue of the 
Veteran's reported stressors he claims caused his PTSD and 
purports to establish that a causal connection exists between 
PTSD and active duty service, neither of which was shown at 
the time of the last final denial.  Therefore, the evidence 
relates to an unestablished fact necessary to substantiate 
the claim.  As such, it is found to be material.  
Accordingly, as the evidence is both new and material, the 
claim is reopened.

The Veteran's claim to reopen service connection for PTSD has 
been considered with respect to VA's duty to notify and 
assist.  Given the favorable outcome noted above, no 
conceivable prejudice to the Veteran could result from this 
adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993). 


ORDER

New and material evidence having been submitted, the 
application to reopen a claim of entitlement to service 
connection for a psychiatric disorder to include PTSD, an 
organic mood disorder, and bipolar disorder is granted.  The 
appeal is allowed to this extent.






REMAND

The Veteran primarily seeks service connection for PTSD.  
Given his other psychiatric diagnoses of organic mood 
disorder and bipolar disorder, these will be considered as 
part of his claim, as well.  See Clemons v. Shinseki, 23 Vet. 
App. 1 (2009) (the scope of a mental health disability claim 
includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).  

Personnel records show the Veteran served as a Petroleum 
Storage Specialist in the Republic of Vietnam from June 20, 
1969 to March 19, 1970.  He also earned the Bronze Star 
Medal.  Service treatment records indicate that in March 
1970, the Veteran was diagnosed with character behavior 
disorder and passive aggressive personality, with no 
indication of psychosis, incapacitating neurosis, or cerebral 
dysfunction.  The service treatment records also show 
disciplinary problems, including difficulty with officers and 
non-commissioned officers, excessive desire to be discharged, 
chronic complaining with refusal to put forth effort, 
continuous infraction of rules, difficulty with other 
soldiers, resentment towards discipline, cheating, 
carelessness, chip on shoulder, feelings of persecution, 
excessive aggression, and independability.  He was discharged 
in March 1970.  His character of service discharge was 
upgraded to under honorable conditions in July 1977.

The Veteran reported on a July 1992 VA hospital record that 
he provided combat support in Vietnam, refueling and rearming 
at the fire bases.  In an April 1994 mental health record, 
the Veteran more specifically described that he was engaged 
in combat while on patrols, even though he was unauthorized 
to participate in these patrols.  He claims that on one of 
these patrols, he was wounded in the head, but he could not 
receive treatment due to his unauthorized participation.  He 
claims that he was exposed to rockets and mortars all the 
time.  He had a hooch behind howitzers that were firing all 
night and they were a target for the Viet Cong.  He pulled a 
burned driver out after a tanker accident for which he 
received a bronze star, and that the bronze star was taken 
from him in a disciplinary action.  He also claims that twice 
he got into trouble while a mile and a half away from his 
base area, had to fight back, and that he received a bronze 
star for his action.  

Post-service Vet Center records dated from 1983 to 1994 show 
chronic alcohol and drug abuse, as well as findings of PTSD.  
A July 1992 VA hospital record shows an Axis I diagnosis of 
organic mood disorder secondary to substance abuse, crystal 
methamphetamine; and polysubstance dependence.  The record 
also notes a history of depression with suicide attempts in 
the past, the first one occurring in 1985, and then again in 
1998.  An April 1994 Vet Center record notes a diagnosis of 
bipolar disorder.  The Veteran sought treatment for his 
mental health problems at the Vet Center again in 2000.  

A September 2007 letter signed by a readjustment counseling 
therapist and a psychologist and team leader noted that the 
Veteran had various symptoms of PTSD including but not 
limited to: recurrent and intrusive thoughts of Vietnam on a 
daily basis; sleep disturbances and dreams of various 
incidents regarding Vietnam including night sweats, 
difficulty staying asleep, and checking the perimeter; 
survivors guilt; alienation and isolation from people and 
places; severe emotional numbing; anger and rage; anxiety; 
panic attacks; depression; a definite survivalist mode of 
behavior; easily startled by loud noises; no sense of future; 
low tolerance of stress; difficulty with authority figures; 
and loss of memory and concentration.  He had experienced a 
multitude of traumatic incidents involving loss of life and 
fear for his own life.  He came under rocket, mortar, and 
small arms attacks.  He witnessed numerous dead bodies in 
various degrees of decomposition along the sides of the road.  
He witnessed dead and wounded American soldiers being carried 
from medi-evacs.  He played with Vietnamese children from a 
local orphanage who suffered from napalm burns and who 
displayed missing arms and legs.  As a result of his 
experiences he turned to drugs and alcohol to self-medicate 
himself from the carnage he witnessed.  As a result of these 
and other traumatic experiences, the Veteran developed the 
above-described symptoms of PTSD.   The examiners further 
noted that as clinicians having spent numerous years 
assessing, diagnosing, and treating veterans from various 
wars and incursions, it was their professional opinion that 
the Veteran not only was diagnosed with PTSD as a direct 
result of his Vietnam experiences but he continued to suffer.  
The diagnosis was backed up by the Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV).  

With respect to the Veteran's PTSD, given that he received a 
Bronze Star Medal for his service in Vietnam, further 
investigation should be conducted to determine what the 
Veteran's medal was for.  The RO should contact the National 
Personnel Records Center (NPRC) to get background information 
on the Veteran's receipt of the Bronze Star Medal.  The 
Veteran was attached to 255 T COA 25th Inf. Div. USARV.  
Morning reports and sick reports for the Veteran's unit, the 
Veteran's orders (such as temporary duty orders), and any 
administrative remarks should be sought out.  

The Veteran also again should be asked the dates he 
experienced his reported stressors, specifically, when he 
reportedly pulled a burned individual out after a tanker 
accident; when he was exposed to rocket and mortar fire and 
where he was when they were target for Viet Cong.  He should 
be asked to recall the time frame within a two month date 
range.  He also should be asked to recall where these events 
occurred.  If the Veteran responds to these inquiries a 
search should be conducted with the United States Army and 
Joint Services Records Research Center (JSRRC) to corroborate 
these stressors.    

As the Veteran has other psychiatric diagnoses of record, 
including organic mood disorder and bipolar disorder, a VA 
examination should be provided to determine whether any 
present psychiatric disorder is related to his service.  
Organic diseases and disabilities which are a secondary 
result of the chronic use of drugs and infections coinciding 
with the injection of drugs will not be considered of willful 
misconduct origin.  38 C.F.R. § 3.301(c)(3).

Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC to get background 
information on the Veteran's receipt of 
the Bronze Star Medal.  The Veteran was 
attached to 255 T COA 25th Inf. Div. USARV.  
Morning reports and sick reports for the 
Veteran's unit, the Veteran's orders (such 
as temporary duty orders), and any 
administrative remarks should be sought 
out.  A response from the NPRC is 
required.

2.  Send the Veteran another letter asking 
him the following:

When (within two months) did he reportedly 
pull a burned individual out after a 
tanker accident?  Where did the event 
occur?

When (within two months) was he reportedly 
exposed to rocket and mortar fire 
including when his hooch was the target 
for Viet Cong?  Where was he when these 
events occurred?  

If the Veteran responds to these inquiries 
a search should be conducted with the 
JSRRC to corroborate these stressors.    

3.  After completion of #1 and #2, 
schedule the Veteran for a VA psychiatric 
examination to determine the following:

(a) What are the present psychiatric 
conditions that the Veteran suffers from?

(b)  Is it at least as likely as not that 
any of the Veteran's psychiatric 
conditions are related to his service?

The claims file must be reviewed in 
conjunction with the examination including 
the Veteran's service treatment records, 
VA hospital records dated in 1992, Vet 
Center records dated from 1983 to 2000, 
and the 2007 letter from the Vet Center 
medical professionals.  A rationale for 
all opinions must be provided.

4.  After any other development deemed 
necessary is accomplished, if the benefits 
sought on appeal are not granted, issue 
the Veteran and his representative a 
supplemental statement of the case and 
provide a reasonable opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


